

116 HR 4972 IH: For the relief of Ted Simonson and Reoforce, Inc.
U.S. House of Representatives
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V116th CONGRESS1st SessionH. R. 4972IN THE HOUSE OF REPRESENTATIVESOctober 31, 2019Miss Rice of New York introduced the following bill; which was referred to the Committee on the JudiciaryA BILLFor the relief of Ted Simonson and Reoforce, Inc.
	
		1.Compensation for certain losses for Ted Simonson and Reoforce Inc
 (a)PaymentThe Secretary of the Treasury shall pay, out of any money in the Treasury not otherwise appropriated, to Ted Simonson and Reoforce, Inc. a sum of money that shall be in full satisfaction of all claims Ted Simonson and Reoforce Inc. have against the United States.
 (b)BasisThe payment required by subsection (a) shall be to compensate Ted Simonson and Reoforce Inc. for the injuries sustained by Ted Simonson and Reoforce, Inc. as a result of the taking of mining claims.
 2.Satisfaction of claimsThe payment made pursuant to section 1 shall be in full satisfaction of all claims Ted Simonson and Reoforce Inc. may have against the United States for any injury described in such section.
 3.Ineligibility for additional benefitsUpon payment of the sum referred to in section 1, Ted Simonson and Reoforce, Inc. shall not be eligible for any compensation or benefits from the Bureau of Land Management for any injury described in such section.
 4.Limitation of agents and attorneys feesAny contract to the contrary notwithstanding, it shall be unlawful for the amount paid pursuant to section 1 to be paid to or received by any agent or attorney for any service rendered to Ted Simonson and Reoforce, Inc. in connection with the benefits provided by this Act in an amount greater than—
 (1)20 percent of such amount if this relief bill is not referred to the Chief Judge of the United States Court of Federal Claims; or
 (2)33 percent of such amount if this relief bill is referred to the Chief Judge of the United States Court of Federal Claims.
			